IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

CHERI LYNN MEYER,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-2231

HCB FINANCIAL CORP, A
FLORIDA CORPORATION,
DIAN A. CURTIS REVOCABLE
TRUST,

      Appellee.

_____________________________/

Opinion filed December 4, 2015.

An appeal from the Circuit Court for Walton County.
William L. Wright, Judge.

Cheri Lynn Meyer, pro se, Appellant.

H. Lee Strayhan, III of Clark, Partington, Hart, Larry, Bond & Stackhouse, Destin,
for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, WETHERELL, and MARSTILLER, JJ., CONCUR.